Citation Nr: 1639025	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for inappropriate sinus tachycardia (cardiac disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in in the U.S. Navy from April 1998 to March 2006, and from March 2007 to August 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  In August 2016, the Veteran withdrew his prior request for a hearing before the Board. 


FINDING OF FACT

For the entire appeal period, the Veteran's cardiac disability is manifested by intermittent symptoms, such as palpitations, dizziness, and chest discomfort, that require continuous medication; but, workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; episodes of atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; or signs and symptoms of chronic fatigue syndrome which are nearly constant or that result in periods of incapacitation, is not shown during the appeal period.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an increased disability rating of 10 percent, but no higher, for the service-connected cardiac disability have been met under Diagnostic Code 7002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.88b, Diagnostic Code 6354, 4.104, Diagnostic Codes 7002, 7010, 7099 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication notice by letter in April 2009, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations in May 2009 and March 2016.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's cardiac manifestations such that the Board can render an informed determination.  The Board finds that the examinations, when considered in conjunction with the other evidence of record, are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Evaluation for Cardiac Disability

The Veteran's service-connected cardiac disability is currently rated as noncompensable for the entire appeal period under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7099-7010.  The Veteran contends that this rating does not accurately depict the severity of his condition.  The Veteran also contends in an August 2010 statement that his disability should be rated as a neurological disability.  

Because the rating schedule does not specifically list the Veteran's diagnosis of inappropriate sinus tachycardia, the Board will rate the Veteran's manifestations thereof by analogy under closely related disabilities with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20.  

The Veteran has reported a history of multiple symptoms.  For example, in his March 2009 claim for increased compensation, the Veteran reported a history of difficulty concentrating, lightheadedness, shakiness of the limbs, exercise intolerance, and nausea.  The Veteran stated that these symptoms were present while still serving during his periods of active duty (prior to the current appeal period).  After separation from last period of service, the Veteran underwent a further testing at the Mayo Clinic and was given an amended diagnosis of inappropriate sinus tachycardia.  

The records from the Mayo Clinic, discussed below, provide sufficient information regarding the Veteran's symptoms which he has reported as occurring during the current appeal period and that may be medically attributable to his complex cardiac disability.  The Board notes that the Veteran reported to the May 2009 VA examiner that since he began the new treatment regime in January 2009, which includes a prescribed exercise program and medication, he has noticed that his symptoms have improved.  He also reported to the March 2016 VA examiner that his symptoms are well-controlled.  

In a January 2009 Mayo Clinic medical record (dated prior to the appeal period), the Veteran reported fatigue, palpitations, dizziness and dizzy spells, and decreased energy levels.  The Veteran reported that he has had decreased effort tolerance and that whenever he exercises, he has variations in heart rate the day after, and he therefore has completely stopped exercise.  The Veteran also reported decreased energy levels at work.  

In this January 2009 record, cardiologist Dr. S. A. reported that the Veteran's Holter monitor shows sinus arrhythmia and rare, premature atrial and ventricular contractions.  The Board notes that there is no evidence of any episodes of atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor during the appeal period, as further discussed below.  Dr. S. A. stated that when the Veteran described symptoms there were no specific high or low heart rates noted.  Dr. S. A. diagnosed the Veteran with inappropriate sinus tachycardia and noted symptoms thereof can include increased sinus rates and severe fatigue, decreased effort tolerance and dizziness, which Dr. S. A. routinely sees in patients with inappropriate sinus tachycardia.  Dr. S. A. also described the possibility of psychological symptoms that may be triggered due to inappropriate sinus tachycardia.  The Board notes that though the Veteran reported a previous history of difficulty concentrating, there is no lay report or medical evidence of psychological symptoms due to the Veteran's cardiac disability during the appeal period.  

Then, a September 2009 letter from Dr. S. A. (dated during the appeal period) confirms that the Veteran's cardiac disability can be manifested by "symptoms of fatigue, effort intolerance, palpitations, inappropriate changes in sinus rate, inappropriately elevated sinus rates with minimal exertion have been documented."  Dr. S. A. also stated, "In addition maneuvers to change autonomic tone such as the valsalva maneuver have shown abnormal responses on autonomic testing."  Dr. S. A. also noted that the Veteran's treatment is meant to minimize symptoms of palpitation and decrease the likelihood of dizziness or presyncope, and improve effort tolerance.  The Board notes that though the Veteran has a previous history of two episodes syncope, as noted in the January 2009 medical record, there is no lay report or medical evidence that an episode of syncope has happened during the current appeal period.  

On VA examination in May 2009, the Veteran reported that he has symptoms of lightheadedness, palpitations, whole body tingling, occasionally feeling like he's going to pass out, chess discomfort (usually mild), occasional nausea, and that he experiences these symptoms throughout the day.  Though the May 2009 VA examiner stated in the report that these aforementioned symptoms exist "at present," the Veteran then clarified that since taking his current medication, he has noticed decreased chest palpitations and discomfort.  The Veteran also clarified that since he started his prescribed exercise program in January, he has noticed his symptoms (particularly presyncopal feelings) have improved.  The Veteran stated that his current treatment regime has "good" effectiveness.  The Veteran's current cardiac symptoms were reported as palpitations, dizziness, and chest discomfort.  The Veteran's arrhythmia was noted as being intermittent.  

On VA examination in March 2016, the Veteran provided a history of his disability manifestations prior to the appeal and prior to his January 2009 Mayo Clinic evaluation.  Regarding his symptoms since the Mayo Clinic evaluation, the Veteran reported that his symptoms have improved and are reasonably controlled.  He did report symptoms of headache and lightheadedness and palpitations that occur twice a month, especially after lunch.  The Veteran stated that during these episodes, he has a feeling that things are not right.  The Veteran reported that he exercises regularly.  

The Veteran is competent to report his symptoms that he has observed, and the Board finds these reports as to his symptoms, specifically to include those he has observed during the current appeal period, are credible. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  The Veteran's cardiac disability is currently evaluated under DC 7010, which pertains to supraventricular arrhythmias.  The Board notes that the March 2016 VA examiner noted a history of pericarditis, and DC 7002 pertains to this diagnosis, contemplates the anatomical location of the Veteran's diagnosis, and contemplates the Veteran's symptomology.  The Board also notes that DC 6354, which pertains to Chronic Fatigue Syndrome (CFS), contemplates the Veteran's generalized symptoms of fatigue.  The Board will therefore consider by analogy the criteria under each of these diagnostic codes to determine the highest possible evaluation for the Veteran's cardiac disability.  As discussed below, DC 7002 allows for the highest possible evaluation for the Veteran's disability, and this code contemplates the anatomical location of the Veteran's cardiac disability.  The Board concludes that the Veteran's cardiac disability should be rated under DC 7002.  

Under 38 C.F.R. § 4.104, DC 7002, a 10 percent rating is warranted for pericarditis when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is assigned for pericarditis if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A maximum rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Here, the medical evidence from the Mayo Clinic and the March 2016 VA examination shows that the Veteran requires continuous medication for his cardiac disability.  Therefore, the criteria for an increased disability rating of 10 percent have been met under DC 7002 for the Veteran's cardiac disability. 

On the other hand, the competent evidence, to include the test results on VA examination in March 2016, does not show workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope during the appeal period.  There is also no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray during the appeal period.  Accordingly, the criteria for a rating of 20 percent under DC 7002 are not met or approximated, and a rating greater than 10 percent under this code is not warranted for the cardiac disability for the entire appeal period. 

Under 38 C.F.R. § 4.104, DC 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or: one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A maximum 30 percent rating is warranted where there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

Here, the evidence shows no episodes of atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor during the current appeal period.  For example, the May 2009 and March 2016 VA examiners each referred to the Veteran's Holter monitor findings dating January 2008, which were even taken prior to the appeal period and prior to the Veteran's improvement of symptoms.  Even then, the Veteran's Holter monitor findings were negative and the Veteran's 2008 ECG results showed no finding of supraventricular tachycardia.  Thus, the criteria for a compensable rating under DC 7010 are not met, and an increased rating under this code for the Veteran's cardiac disability is not warranted for this appeal period. 

Under 38 C.F.R. § 4.88b, DC 6354, regarding CFS, a 10 percent rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to DC 6354 provides that, for the purpose of evaluating CFS, it will be considered incapacitating only while it requires bed rest and treatment by a physician.

Here, the Veteran's symptoms, specifically his symptoms of difficulty concentrating and fatigue, are shown as being controlled by continuous medication.  For example, in the May 2009 and March 2016 VA examinations, the Veteran reported that his symptoms have improved and are reasonably controlled by medication.  Thus the criteria for a 10 percent rating under DC 6354 are met.  On the other hand, the Veteran's symptoms, to include fatigue, are not shown to be nearly constant, nor are they shown to restrict routine daily activities.  For example, the Veteran reported to the March 2016 VA examination that his symptoms occur about twice a month and that he exercises regularly.  Because signs and symptoms that are nearly constant or that result in periods of incapacitation are not shown, the criteria for a 20 percent rating under DC 6354 are not met or approximated, and an increased rating for the Veteran's cardiac disability under this code is not warranted.

For the above reasons, an increased rating of 10 percent, but no higher, is warranted under DC 7002 for the Veteran's cardiac disability for the entire appeal period.  

The Board acknowledges that the Veteran reported headaches on VA examination in March 2016 and that the Veteran has argued that the cardiac disability on appeal should be rated as neurological disability.  Though there is no medical evidence of record to show that the Veteran's reported headaches may be medically attributable to the Veteran's service-connected cardiac disability, in favor of the Veteran, the Board will consider whether a separate compensable disability rating is warranted for the Veteran's reported symptom of headaches.  

Under 38 C.F.R. § 4.124a, DC 8100, regarding migraines, a 0 percent disability rating is warranted for less frequent attacks that those that are compensable.  A 10 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once in two months over the last several months.  A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  

Here, the Veteran reported to the March 2016 VA examiner that he has symptoms of headache and lightheadedness about twice a month, especially after lunch.  The Veteran also described these occurrences as "feeling things are not right."  There is no indication that these episodes are prostrating.  Given the lack of evidence showing that the Veteran's symptoms do not cause extreme exhaustion or powerlessness, and there is no indication that Veteran must go and lie down due to these reported headaches, the characteristic prostrating attacks of headaches are not shown.  Therefore, the criteria for a compensable disability rating under DC 8100 are not met or approximated.  Therefore, the Board concludes that a separate compensable disability rating is not warranted for the Veteran's reported symptom of headaches under DC 8100.  

The Board has considered the applicability of other diagnostic codes and concludes that no other diagnostic codes are applicable.  For example, DC 7011 pertains to sustained ventricular arrhythmias.  Though DC 7011 contemplates similar anatomical localization of the Veteran's disability and similar symptomatology, DC 7011 does not apply because there is no indication that the Veteran's arrhythmia is sustained, and the evidence shows that the Veteran's arrhythmia occurs intermittently.  Thus, DC 7011 does not apply.  38 C.F.R. § 4.104.

At no point during the appeal period have the criteria for a rating greater than 10 percent been met or approximated for the service-connected cardiac disability.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria, which are discussed above, reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected cardiac disability, which is manifested by intermittent symptoms, such as palpitations, dizziness, and chest discomfort, that require continuous medication.  As noted above, there is no medical evidence of record to show that the Veteran's reported headaches may be medically attributable to the Veteran's service-connected cardiac disability.  The Board has considered whether a separate compensable disability rating is warranted for the Veteran's reported symptom of headaches and as discussed above finds that the weight of the evidence does not demonstrate that a separate compensable rating would be warranted.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  The Veteran is evaluated for obstructive sleep apnea, rated as 50 percent disabling; right wrist tendonitis, rated as 10 percent disabling; lumbar strain, rated as 10 percent disabling; left knee patellofemoral syndrome, rated as noncompensable; right knee patellofemoral syndrome, rated as noncompensable; left ankle tendonitis, rated as noncompensable; right ankle tendonitis, rated as noncompensable; hemorrhoids, rated as noncompensable, and the cardiac disability, which the Board has rated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected cardiac disability results in further disability when looked at in combination with any other service-connected disability or disabilities. 



ORDER

Entitlement to an increased disability rating of 10 percent for the service-connected cardiac disability is granted, subject to the laws and regulations governing payment of monetary awards.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


